Title: From James Madison to Thomas Jefferson, 5 April 1805
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington Apl 5. 1805
Yours of the 1st. instant has been recd with the letters of Jarvis Monroe & Pinkney. I had a conversation yesterday with Turreau on the subject of Ferrands decree. He was perfectly rational and accomodating, expressed a wish to receive without delay a note from me on the subject, and promised to interpose as requested. He regretted that Logan’s motion to prohibit the trade with St. Domingo, had not succeeded; observing that the Blacks had lately been enabled by American supplies to advance agst. Ferrand, & that the violence of his proclamation had been probably inspired by that circumstance. The Baltimore paper of yesterday, seems to confirm this circumstance; <but?> with the addition, that the French are likely to be driven out of the Island. Inclosed is a copy of Ferrand’s Edict, and of the letter I sent to Turreau. His answer has not yet been recd. Yrs. with respectful attachment
James Madison
